DETAILED ACTION
This action is pursuant to the claims filed on December 31, 2018. Claims 1-38 are pending. Claims 18-23 are withdrawn. A first action on the merits of claims 1-17 and 24-38 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on May 16, 2022 is acknowledged. The Examiner notes that in the restriction requirement of March 18, 2022, Group I was erroneously directed to claims 1-17 & 21-38. However, Group I is only directed to claims 1-17 and 24-38. Claims 21-23 are dependent on the withdrawn independent claim 18 and should be grouped under Group II. Claims 21-23 are therefore withdrawn in view of the election of Group I.
Claim Objections
Claims 1 & 6 are objected to because of the following informalities:  
Claims 1 and 6 recite “the fiber” while other dependent claims recite “the electron conducting fiber”. Claims limitation should be changed to recite –the electron conducting fiber-- for consistency. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and 24-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “at least one length of support material”. It is unclear whether the support material as claimed is referring to the support material of claim 7 or is a different support material. 
Claim 24, ln. 11 recites “placing the support material in a channel in the mold”. However, it is unclear if this channel is the same as or different from the at least one channel of the mold in claim 24, line 3.
Accordingly, claims 25-32 are rejected by virtue of its dependency on claim 24.
Claim 25 recites “providing a mold comprises providing a mold”. However, it is unclear whether this mold is referring to the mold of claim 24 or is a different mold. Furthermore, claim 25 recites “the channel” but it is unclear whether this is one of the channel of the at least one channel of claim 24 or is a different channel. If latter, there is insufficient antecedent basis for the limitation, “the channel”.
Claim 30 recites “preparing a plurality of microsensors by preparing a microsensor in each of a plurality of the channels of a mold simultaneously”. However, claim 24 preamble is only limited to providing a single microsensor. Additionally, “a plurality of the channels of a mold” is not recited in claim 24. It is unclear whether Applicant is referring to “at least one channel comprising a plurality of channels”. The scope of the claim is further confounded by another “mold”. 
Claim 31 recites “one or more channels”. It is unclear whether said limitation is referring to the at least one channels or is different from the recite channels of claim 24.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-10, 13, 17, 33-38 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Petillo et al. (hereinafter ‘Petillo’, U.S. PGPub. No. 2013/0324820).
In regards to independent claim 1 & 17, Petillo discloses a microsensor (implantable biosensor, [0002]), comprising an elongated body (see elongated body of the biosensor 10 in Fig. 1a), wherein said elongated body comprises a first end (proximal end of the biosensor 10), a second end (distal end of the biosensor 10), and a core comprising an electron conducting fiber ([0040]: conductor 20 is a carbon fiber), further wherein the elongated body comprises a first length, wherein the first length comprises a tapered section (the tapering portion of the biosensor 10 in Fig. 1a) and a tip end (distal end of the tapering portion), wherein the tapered section comprises a polymer coating comprising an electrically insulating polymer material that covers the outer surface of the electron conducting fiber (reinforcing material coating 40 in Fig. 1), wherein a first end of the tapered section is directly adjacent to the tip end (the coating 40 terminates at a distal-most end) and a second end of the tapered section is at the second end of the elongated body or is directly adjacent to the second length of the elongated body (the non-tapering portion of the coating 40) and wherein the thickness of the polymer coating is thicker at the second end of the tapered section than at the first end of the tapered section, thereby providing a tapered coating layer (Fig. 1a shows that the coating 40 varies in thickness wherein the proximal portion of the coating 40 is thicker than the distal portion of the coating 40), and wherein the tip end comprises a terminal end of the fiber that is free of a coating layer ([0040]: the carbon fiber is flushed with the end of the capillary substrate 30 and thus is free of coating 40). Petillo further discloses providing an individually and independently addressable microsensor array ([0028]). 
In regards to claim 2, Petillo further discloses the electron conducting fiber is a carbon fiber or a metal ([0040]).
In regards to claim 3, Petillo further discloses the polymeric material of the polymer coating is biocompatible (note that the entire microsensor 10 is implantable, and thus biocompatible), and comprises polyimide ([0029], [0043], [0048]).
In regards to claim 5, Petillo further discloses wherein the tip end has a length of between about 50 microns to about 50 mm ([0039]: the entire length of the tapered portion is about 2 mm to about 4 mm; therefore, the arbitrary tip end of the tapered portion can be anywhere less than 2 mm to about 4 mm). 
In regard to claims 7-9, Petillo further discloses the second length of the elongated body comprises a support section, wherein said support section comprises a support material positioned over the outer surface of the electron conducting fiber ([0039]: the capillary substrate 30 is formed from borosilicate glass and is below the reinforcing coating 40 as shown in Fig. 1a).
In regards to claim 10, Petillo further discloses wherein the polymer coating of the tapered section extends into the second length of the elongate body (the coating 40 extends longitudinally along the entire microsensor 10 see Fig. 1a), and the second length further comprises a non-support section (intermediate portion of the microsensor 10) between the support section (proximal portion of the microsensor 10) and the tapered section of the first length of the elongated body (tapered portion of the microsensor 10), wherein the non-support section comprises a polymer coating and the electron conducting fiber (intermediate portion of the microsensor 10 comprises the coating 40 and the fiber 20) and wherein the thickness of the polymer coating is approximately the same over the entire length of the non-support section (the intermediate portion comprises non-varying thickness of the coating 40). 
 In regard to claim 13, Petillo further discloses that the outer diameter of the support section is about 1.5 mm or less ([0039]).
In regards to claim 33-38, Petillo further discloses 
providing a microsensor of claim 1 (see the rejection of claim 1 above); 
contacting the microsensor to an in vivo biological sample / a tissue of a living subject ([0037]), and
detecting an electrical signal of a biological molecule in vivo using said microsensor ([0037]-[0039], [0047]-[0048]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 11-12 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Petillo as applied to claim 1 above. 
In regards to claim 4, Petillo discloses wherein the tapered section has a length of about 2 mm to about 4 mm ([0039]) but does not disclose that the tapered section as a length of about 5 mm or more. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the length of the tapered section to be greater than 4mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to provide a longer tapering section to be able to be implantable in vivo in humans or other animals larger than a mouse ([0047]).
In regards to claim 6, Petillo discloses that the diameter of the carbon fiber may be in the range from about 1 micron to about 5 micron (since the carbon fiber may be sealed in to the capillary substrate and diagonally cut off to form the disk as explained in [0040]), but fails to disclose that the diameter is between about 7 micron to about 50 micron. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diameter so that it is between 7 microns to about 50 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to provide a larger electrode to be able to be implantable in vivo in humans or other animals larger than a mouse ([0047]).
In regards to claims 11-12 & 14, Petillo only discloses the length of the tapered portion ([0047]) and does not disclose the length of the elongated body. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the length of the elongated body to be greater than 23 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to provide a longer elongated body to be able to be implantable in vivo in humans or other animals larger than a mouse ([0047]). Furthermore, the elongated body can be arbitrarily divided into sections (e.g. non-support section and support section) so that each of the sections are within the claimed range.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Petillo as applied to claim 1 above, and further in view of Negi et al. (hereinafter ‘Negi’, U.S. PGPub. No. 2016/0220135).
In regards to claim 15, Petillo discloses the invention substantially as claimed in claim 1 and discussed above. However, Petillo does not disclose wherein the microsensor is produced in a mold prepared via a three dimensional printing method.
However, Negi teaches a mold substrate (100 in Fig. 1B) for forming an electrode probe ([0037]-[0038]). Negi further teaches various ways to form the mold substrate including compressing, carving, etching burning or the like to form the mold substrate ([0038]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the microsensor using a mold as taught by Negi as doing so is one of many ways of forming an electrode probe. Furthermore, it is noted that this limitation is a product-by-process claim limitation and that determination of patentability is based on the product itself. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process see MPEP 2113. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Petillo as applied to claim 1 above, and further in view of Tootle et al. (hereinafter ‘Tootle’, U.S. PGPub. No. 2006/0135862).
In regards to claim 16, Petillo discloses the invention substantially as claimed in claim 1 and discussed above. However, Petillo does not disclose that the elongated body comprises two or more electronic conducting fibers.
Tootle teaches providing multiple carbon fibers (electrodes 4 in Fig. 1A, [0009]) for recording bodily tissues or other substances ([0001]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide an additional carbon fiber along the elongated body of Petillo, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Doing so provides additional electrodes for sensing bodily tissues or other substances in vivo ([0001]).
Allowable Subject Matter
Claim 24-32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Govindarajan et al. (U.S. PGPub. No. 2013/0211485) discloses a method a microsensor comprising: (a) providing a mold, wherein the mold comprises at least one channel comprising at least one channel section having a first end and a second end, wherein the channel section tapers from the first end of the channel section to the second end of the channel section such that a width of the channel section at the second end of the channel section is narrow than a width of the channel section at the first end of the channel section (mold having channels for the flexible portion of neural probes as shown in Fig. 3A, [0089]). However, Govindarajan does not disclose inserting an electron conducting fiber into a support material and placing the support material in a channel in the mold such that the support material is present in the channel and wherein a length of the fiber is present in the channel. Govindarajan discloses patterning gold electrodes, interconnects and bond pads on a layer of Parylene ([0091]). 
Similarly, Negi et al. (U.S. PGPub. No. 2016/0220135) discloses providing a mold comprising a channel having a tapered section (see Fig. 1C). However, Negi does not disclose inserting an electron conducting fiber into a support material and placing the support material in a channel in the mold such that the support material is present in the channel and wherein a length of the fiber is present in the channel. Negi discloses the method step of depositing a structural material within the channel of the mold and then depositing conducting material thereon to form electrodes ([0007]). 
Therefore, the prior art fails to disclose, teach, or suggest, the combination of the method steps to produce the microsensor as claimed in independent claim 24 and its dependent claims 25-32.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        6/3/2022